DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations “the plurality of digital sampling points includes: a first set of digital sampling points corresponding to peaks and troughs of the analog electrical signal; and a second set of digital sampling points corresponding to nodes of the analog electrical signal” render the claim indefinite.  The examiner notes that all electrical signals include peaks/troughs/nodes.  It is unclear how the peaks/troughs/nodes relate to the steps set forth in the claim, for example how they may relate to the filtering, interleaving, and final generation of the ultrasound image.
	In claim 1, the limitations “apply a filter to the plurality of digital sampling points; interleave the first set of digital sampling points and the second set of digital sampling points” render the claim indefinite.  It is unclear if the interleaving is performed on the “filtered” digital sampling points, or on the originally generated digital sampling points. 
In the step of “apply a filter to the plurality of digital sample points”, it is unclear what the output of such a filter would be.  It is unclear what type of filter or step of filtering is intended to be referred to.  It is unclear what the “filtering” does to the digital sampling points.  It is unclear what may be “filtered” from the digital sampling points, or what is being retained after filtering the digital sampling points.  The step of filtering is also not connected to the output of the display, and it is unclear how the filtered signals are used.

In claim 2, it is unclear if new additional steps of generating and interleaving are being referred to, or if these limitations are intended to modify the generating and interleaving steps set forth in claim 1.  The limitations as written appear to be disconnected from claim 1.

In claims 9-11, the term “flavors” renders the claim indefinite.  It is unclear what this refers to.  No “flavors” are previously referred to as being a part of the data set.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelsen et al. (US 2005/0203416; hereinafter Angelsen) in view of Fan et al. (US 2012/0136255; hereinafter Fan).
Angelsen shows a system for intravascular ultrasound (IVUS) imaging ([0022]-[0023]), comprising: an IVUS imaging catheter configured to be positioned in a blood vessel of a patient ([0023]), wherein the IVUS imaging catheter comprises an array of acoustic elements disposed in a circumferential arrangement (annular array, [0024]; Figure 2 illustrates curvature of the array), wherein the array is configured to obtain ultrasound data; a processor configured to: apply a filter to the plurality of digital sampling points ([0025], claim 12); interleave the first set of digital sampling points and the second set of digital sampling points ([0029]; claim 12); generate an ultrasound image based on the interleaved first set of digital sampling points and second set of digital sampling points ([0028]-[0029]); and output the ultrasound image to a display in communication with the processor circuit ([0028]-[0029]).
Angelsen also shows wherein the processor circuit is configured to: generate the plurality of digital sampling points at a sampling frequency (all signals are considered to be generated at some sampling frequency); and interleave the first set of digital sampling points and the second set of digital sampling points at a frequency less than the sampling frequency (the signals are considered to be interleaved at half the sampling frequency in order to satisfy the Nyquist criterion, claims 11-12); wherein the frequency is half the sampling frequency (the signals are considered to be interleaved at half the sampling frequency in order to satisfy the Nyquist criterion, claims 11-12);  wherein the processor circuit is configured to apply the filter to attenuate frequencies of the plurality of digital sampling points that are above the frequency and below the frequency (both low and high frequencies are filtered; claims 11-12).  
Angelsen fails to show a processor circuit in communication with the imaging device, wherein the processor circuit is configured to: receive an analog electrical signal representative of the ultrasound data; generate a plurality of digital sampling points from the analog electrical signal, wherein the plurality of digital sampling points includes: a first set of digital sampling points corresponding to peaks and troughs of the analog electrical signal; and a second set of digital sampling points corresponding to nodes of the analog electrical signal.
Fan discloses an ultrasound measurement system.  Fan teaches a processor circuit in communication with the imaging device, wherein the processor circuit is configured to ([0277]-[0282]; Fig. 25): receive an analog electrical signal representative of the ultrasound data (the input raw pulse to the processing circuitry is considered to be an input analog electrical signal; [0149], [0139]-[0143]; Fig. 5); generate a plurality of digital sampling points from the analog electrical signal, wherein the plurality of digital sampling points includes: a first set of digital sampling points corresponding to peaks and troughs of the analog electrical signal ([0148]-[0152]; Fig. 7); and a second set of digital sampling points corresponding to nodes of the analog electrical signal (all other points that are not peaks and troughs---further, no special definition of the term “node” is applied, the broadest reasonable interpretation encompasses any point in the signal being considered a “node”; [0155]; Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the invention of Angelsen to digitize the received signal and to analyze the peaks/troughs/nodes in the signal as taught by Fan, as this allows for unique sections of the signal to be identified and classified, and the overall image quality to be improved.  For example as described by Fan, the peaks and troughs in the signal allow for the critical points in the cardiac phase to be determined such as the systolic and diastolic starting, mid, or ending points.

Claims 5 and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelsen et al. (US 2005/0203416; hereinafter Angelsen) in view of Fan et al. (US 2012/0136255; hereinafter Fan) as applied to claim 1 above, and further in view of Sumanaweera et al. (US 20060094963; hereinafter Sumanaweera). 
Angelsen fails to show wherein the processor circuit is configured to: generate two complex numbers for each cycle of a center frequency of the analog electrical signal based on the interleaved first set of digital sampling points and second set of digital sampling points; and generate the ultrasound image based on the two complex numbers.
Angelsen also fails to show wherein the processor circuit is configured to form a data set separating the plurality of digital sampling points according to flavors associated with the digital sampling points; wherein the processor circuit is configured to interpolate data values from different flavors in the data set; wherein the processor circuit comprises a memory comprising phase values for each acoustic element of the array stored thereon, wherein the phase values are 282012P02365US02 associated with a plurality of flavors, and wherein the processor circuit is configured to determine one or more flavors associated with the digital sampling points based on the phase values; wherein the phase values comprise differences between consecutive phase values.  
Sumanaweera teaches wherein the processor circuit is configured to: generate two complex numbers for each cycle of a center frequency of the analog electrical signal based on the interleaved first set of digital sampling points and second set of digital sampling points; and generate the ultrasound image based on the two complex numbers ([0018]-[0019], [0021]-[0024], [0030], [0047]-0049], [0054]-[0060]).
Sumanaweera teaches wherein the processor circuit is configured to form a data set separating the plurality of digital sampling points according to flavors associated with the digital sampling point ([0030]); wherein the processor circuit is configured to interpolate data values from different flavors in the data set ([0028]-[0033]); wherein the processor circuit comprises a memory comprising phase values for each acoustic element of the array stored thereon, wherein the phase values are 282012P02365US02 associated with a plurality of flavors (the computer based system is considered to include a memory which stores the appropriate data for performing the signal processing techniques, including the phase values illustrated by the complex numbers; [0027]; see also lookup tables, [0033]), and wherein the processor circuit is configured to determine one or more flavors associated with the digital sampling points based on the phase values; wherein the phase values comprise differences between consecutive phase values (the phase values are considered to include a series of different phase values; [0028]-[0033]).  
Furthermore, Sumanaweera teaches an I/Q translation circuit (i.e. circuitry to condition complex waveforms according to “in-phase and/or quadrature values,” paragraph [0021]) to provide a complex number from a sample of the incoming waveforms from another circuit (even those from an offset subtract circuit, as the signals would be non-differentiating from other signals or waveforms being received by the I/Q translation circuit); and an interpolation circuit to interpolate complex values from the I/Q translation circuit (as described in paragraphs [0028 – 0030]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Angelsen and Fan to generate complex numbers to utilize in signal processing of the obtained ultrasound data as taught by Sumanaweera, as this allows for the data to be stored, processed, and ultimately displayed in a manner which is more useful for the operator, by utilizing both magnitude and phase of velocity values for example, as taught by Sumanaweera ([0018]-[0019]).
Angelsen also fails to show the processor circuit is configured to generate the plurality of digital sampling points such that the digital sampling points are separated by approximately ¼ of a wave cycle of a center frequency of the electrical signal.  
Nonetheless, it would be within the skill of an ordinary artisan to set the digitalization points apart by approximately ¼ of a wave cycle of the center frequency of the signal so that one may obtain improved signal conditioning, which Sumanaweera is interested, in as Sumanaweera discusses “avoiding artifacts associated with the linear interpolation” (paragraph [0030]).

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelsen et al. (US 2005/0203416; hereinafter Angelsen) in view of Fan et al. (US 2012/0136255; hereinafter Fan) and Sumanaweera et al. (US 20060094963; hereinafter Sumanaweera) as applied to claim 5 above, and further in view of Mayo (US 4683893).
Angelsen fails to show wherein the processor circuit is configured to average the two complex numbers; wherein the processor circuit is configured to: compute, based on the plurality of digital sampling points, a DC offset; and subtract the DC offset from the plurality of digital sampling points.
Mayo teaches wherein the processor circuit is configured to average the two complex numbers (fig. 3; col. 4, line 42 - col. 5, line 15); wherein the processor circuit is configured to: compute, based on the plurality of digital sampling points, a DC offset; and subtract the DC offset from the plurality of digital sampling points (e.g. as shown in figs. 2a and 2b; “addition of a time frequency compensation signal yields an FM signal which is positive and negative with respect to the slower varying mean frequency”).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Angelsen, Fan, and Sumanaweera, to average and compute a DC offset as taught by Mayo, as this type of signal processing will further improve the quality of the obtained ultrasound signal.

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelsen et al. (US 2005/0203416; hereinafter Angelsen) in view of Fan et al. (US 2012/0136255; hereinafter Fan) as applied to claim 1 above, and further in view of Proudian et al. (US 4917097; hereinafter Proudian).
Angelsen fails to show wherein the processor circuit is configured to: reconstruct, based on the interleaved first set of digital sampling points and second set of digital sampling points, a plurality of scan lines; and apply a spatial filter to adjacent scan lines of the plurality of scan lines; wherein the spatial filter comprises a four-point FIR filter.
Proudian teaches wherein the processor circuit is configured to: reconstruct, based on the interleaved first set of digital sampling points and second set of digital sampling points, a plurality of scan lines; and apply a spatial filter to adjacent scan lines of the plurality of scan lines; wherein the spatial filter comprises a four-point FIR filter (column 25, lines 30-67).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Angelsen and Fan to reconstruct, based on the interleaved first set of digital sampling points and second set of digital sampling points, a plurality of scan lines; and apply a spatial filter to adjacent scan lines of the plurality of scan lines, wherein the spatial filter comprises a four-point FIR filter as taught by Proudian, as this type of filter may be for example be effective in producing the desired filter characteristics in order to obtain a higher quality signal of the tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793